PER CURIAM.
By petition for writ of certiorari, we have for review a decision of the District Court of Appeal, Fourth District (305 So.2d 787), which allegedly conflicts with the decision in Aaron v. Rinaldi, 296 So.2d 632 (Fla.App.3d 1974). We have jurisdiction. Fla.Const. art. V, § 3(b)(3), F.S.A.
The specific question involved in this cause is whether a plaintiff must, as a predicate for a claim for punitive damages, introduce evidence of the defendant’s financial worth and ability to pay an award of punitive damages.
This Court has recently answered this question in the negative. Rinaldi v. Aaron, 314 So.2d 762 (Fla.1975). Upon this authority, we quash the decision of the District Court of Appeal, Fourth District, and remand same to the District Court of Appeal for further proceedings not inconsistent with the views herein expressed.
It is so ordered.
OVERTON, C. J., and ROBERTS, ADKINS, ENGLAND and SUNDBERG, JJ., concur.
BOYD, J., dissents.